--------------------------------------------------------------------------------

Exhibit 10.1
 
WALGREENS BOOTS ALLIANCE, INC.


2013 OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by your company, not by Fidelity, and are not an offer or
solicitation by Fidelity for the purchase of any securities or financial
instruments.  These materials were prepared by your company, which is solely
responsible for their contents and for compliance with legal and regulatory
requirements.  Fidelity is not connected with any offering or acting as an
underwriter in connection with any offering of your company's securities or
financial instruments.  Fidelity does not review, approve or endorse the
contents of these materials and is not responsible for their content.
 

--------------------------------------------------------------------------------

WALGREENS BOOTS ALLIANCE, INC.


2013 OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


Participant Name:  Stefano Pessina


Participant ID:  [____]


Grant Date:  February 12, 2016 (the "Grant Date")


Performance Period:   Fiscal Years –  2016 - 2018 (the "Performance Period")


Shares Granted:  65,090


Acceptance Date:


Electronic Signature:


This document (referred to below as this “Agreement”) spells out the terms and
conditions of the Performance Share Award (the “Award”) granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the “Company”), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the “Plan”)
on and as of the Grant Date designated above.  Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan.  For purposes of this Agreement, "Employer" means the
entity (the Company or the Affiliate) that employs you on the applicable date. 
The Plan as it may be amended from time to time, is incorporated into this
Agreement by this reference.


You and the Company agree as follows:


1.          Grant of Performance Shares.  Pursuant to the approval and direction
of the Compensation Committee of the Company’s Board of Directors (the
“Committee”), the Company hereby grants you the target number of Performance
Shares specified above (the "Performance Shares"), subject to the terms and
conditions of the Plan and this Agreement.  This “target” number of shares is
computed by dividing a target award dollar amount approved for you by the
Committee by the average closing stock price of the Company’s common stock, par
value US$.01 per share (“Stock”) for the last 30 trading days of the fiscal year
preceding the Grant Date.


2.          Performance Measure. The number of Performance Shares earned at the
end of the three-year Performance Period will vary depending on the degree to
which cumulative adjusted earnings per share performance goals for the
Performance Period, as established by the Committee, are met.


3.          Determination of Performance Shares Earned.  At the target levels,
100% of the Performance Shares will be earned.  At the threshold levels, 50% of
the Performance Shares will be earned.  Below the threshold levels of
performance, no Performance Shares are earned.  At the maximum levels or more,
150% of the Performance Shares will be earned.  Performance between minimum and
target, and between target and maximum, will earn Performance Shares on a
pro-rated basis between 50% and 100%, and 100% and 150%, respectively.
 

--------------------------------------------------------------------------------

The amount earned will be calculated according to the following:



         
Percent of
 
Performance
=
Target
X
Target
 
Shares Awarded
 
Performance Shares
 
Performance Shares Earned



4.          Disability or Death.  If during the Performance Period you have a
Termination of Service by reason of Disability or death, then the number of
Performance Shares earned (based on performance as of the end of the Performance
Period) shall become vested at the end of the Performance Period.  Any
Performance Shares becoming vested by reason of your Termination of Service by
reason of Disability or death shall be paid at the same time Performance Shares
are paid to other Participants.


5.          Retirement.  If prior to the 12-month anniversary of the Grant Date
you have a Termination of Service by reason of retirement from the Company’s
Board of Directors, as reasonably determined by the Committee, then the number
of Performance Shares earned (based on performance as of the end of the
Performance Period) will be prorated to reflect the portion of the Performance
Period during which you remained employed by the Company.  Such prorated portion
shall equal the number of Performance Shares that you would otherwise have
earned, multiplied by a fraction equal to the number of full months of the
Performance Period completed as of your Termination of Service, divided by the
number of months in the Performance Period. If on or after the 12-month
anniversary of the Grant Date, you have a Termination of Service by reason of
retirement from the Company’s Board of Directors, as reasonably determined by
the Committee, then the full number of Performance Shares earned (based on
performance as of the end of the Performance Period) shall become vested at the
end of the Performance Period.  Any Performance Shares becoming vested by reason
of your retirement shall be paid at the same time Performance Shares are paid to
other Participants.


6.          Termination of Service Following a Change in Control.  If during the
Performance Period there is a Change in Control of the Company and within the
one-year period thereafter you have a Termination of Service initiated by your
Employer other than for Cause (as defined in Section 7), then your earned Award
shall equal your target number of Performance Shares, prorated to reflect the
portion of the Performance Period during which you remained employed by the
Company.  Such prorated portion shall equal your target number of Performance
Shares, multiplied by a fraction equal to the number of full months of the
Performance Period completed as of your Termination of Service, divided by the
number of months in the Performance Period.  This prorated award will be settled
in cash (subject to required tax withholdings) in accordance with Section
9.01(b) of the Plan within 45 days after your Termination of Service.  For
purposes of this Section 6, a Termination of Service initiated by your Employer
shall include a Termination of Employment for Good Reason under - and pursuant
to the terms and conditions of – the Walgreens Boots Alliance, Inc. Executive
Severance and Change in Control Plan, but only to the extent applicable to you
as an eligible participant in such Plan.


7.          Other Termination of Service. If during the Performance Period you
have a voluntary or involuntary Termination of Service for any reason other than
as set forth in Section 4, 5 or 6 above, as determined by the Committee, then
all of your Performance Shares shall be forfeited.  For purposes of this
Agreement, “Cause” means any one or more of the following, as determined by the
Committee in its sole discretion:



(a) your commission of a felony or any crime of moral turpitude;




(b) your dishonesty or material violation of standards of integrity in the
course of fulfilling your duties to the Company or any Affiliate;

 

--------------------------------------------------------------------------------

(c) your material violation of a material written policy of the Company or any
Affiliate violation of which is grounds for immediate termination;




(d) your willful and deliberate failure to perform your duties to the Company or
any Affiliate in any material respect, after reasonable notice of such failure
and an opportunity to correct it; or




(e) your failure to comply in any material respect with the United States
("U.S.") Foreign Corrupt Practices Act, the U.S. Securities Act of 1933, the
U.S. Securities Exchange Act of 1934, the U.S. Sarbanes-Oxley Act of 2002, the
U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
U.S. Truth in Negotiations Act, or any rules or regulations thereunder.



8.          Settlement of Earned Performance Shares. At the end of the
Performance Period actual performance for the entire Performance Period shall be
reviewed, and the amount of the earned Award shall be determined based on this
performance and communicated to you.  Subject to the requirements of Section 12
below, the Company shall transfer to you one share of Stock for each Performance
Share earned at that time, net of any applicable tax withholding requirements in
accordance with Section 9 below.  Performance Shares payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals.  Accordingly, Performance Shares will be settled in
Stock no later than the 15th day of the third month following the end of the
fiscal year of the Company (or if later, the calendar year) in which the
Performance Shares are earned.


Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Performance Shares in the form of:


(a)          a cash payment (in an amount equal to the Fair Market Value of the
Stock that corresponds with the number of earned Performance Shares) to the
extent that settlement in shares of Stock (i) is prohibited under local law,
(ii) would require you, the Company or an Affiliate to obtain the approval of
any governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or


(b)          shares of Stock, but require you to sell such shares of Stock
immediately or within a specified period following your Termination of Service
(in which case, you hereby agree that the Company shall have the authority to
issue sale instructions in relation to such shares of Stock on your behalf).


9.          Responsibility for Taxes; Tax Withholding.


(a)          You acknowledge that, regardless of any action taken by the Company
or your Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
("Tax-Related Items"), is and remains your responsibility and may exceed the
amount actually withheld by the Company or your Employer.  You further
acknowledge that the Company and/or your Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant, vesting or
settlement of the Award, the subsequent sale of shares of Stock acquired
pursuant to such settlement and the receipt of any dividends;  and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result.  Further, if you are subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, you
acknowledge that the Company and/or your Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 

--------------------------------------------------------------------------------

 (b)          Prior to any relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or your Employer to satisfy all Tax-Related Items.  In this regard, you
authorize the Company, your Employer or its agent to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following: 
(i) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; (ii) withholding from proceeds of the sale of
Stock acquired upon settlement of the Award either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent); or (iii) withholding from the
shares of Stock to be delivered upon settlement of the Award that number of
shares of Stock having a Fair Market Value equal to (but not in excess of) the
minimum amount required by law to be withheld.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the share equivalent.  If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon
settlement of the Award, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the earned Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.


You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.


10.          Nontransferability.  During the Performance Period and thereafter
until Stock is transferred to you in settlement thereof, you may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate the Performance
Shares, whether voluntarily or involuntarily or by operation of law, other than
by beneficiary designation effective upon your death, or by will or by the laws
of intestacy.


11.          Rights as Shareholder.  You shall have no rights as a shareholder
of the Company with respect to the Performance Shares until such time as a
certificate of stock for the Stock issued in settlement of the Performance
Shares has been issued to you or such shares of Stock have been recorded in your
name in book entry form.  Except as provided in Section 17 below, no adjustment
shall be made for dividends or distributions or other rights with respect to
such shares for which the record date is prior to the date on which you become
the holder of record thereof.  Anything herein to the contrary notwithstanding,
if a law or any regulation of the U.S. Securities and Exchange Commission or of
any other body having jurisdiction shall require the Company or you to take any
action before shares of Stock can be delivered to you hereunder, then the date
of delivery of such shares may be delayed accordingly.


12.          Securities Laws. If a Registration Statement under the U.S.
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Stock to be delivered pursuant to this Agreement, you hereby represent that
you are acquiring the shares of Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Stock may then be listed.
 

--------------------------------------------------------------------------------

13.          Not a Public Offering.  If you are resident outside the U.S., the
grant of the Performance Shares is not intended to be a public offering of
securities in your country of residence (or country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Performance Shares is
not subject to the supervision of the local securities authorities.


14.          Insider Trading/Market Abuse Laws.  Your country of residence may
have insider trading and/or market abuse laws that may affect your ability to
acquire or sell shares of Stock under the Plan during such times you are
considered to have "inside information" (as defined in the laws in your
country).  These laws may be the same or different from any Company insider
trading policy.  You acknowledge that it is your responsibility to be informed
of and compliant with such regulations, and you are advised to speak to your
personal advisor on this matter.


15.          Repatriation; Compliance with Law.  If you are resident or employed
outside the U.S., as a condition of the Award, you agree to repatriate all
payments attributable to the shares of Stock and/or cash acquired under the Plan
in accordance with applicable foreign exchange rules and regulations in your
country of residence (and country of employment, if different).  In addition,
you agree to take any and all actions, and consent to any and all actions taken
by the Company and its Affiliates, as may be required to allow the Company and
its Affiliates to comply with local laws, rules and/or regulations in your
country of residence (and country of employment, if different).  Finally, you
agree to take any and all actions as may be required to comply with your
personal obligations under local laws, rules and/or regulations in your country
of residence and country of employment, if different).


16.          No Advice Regarding Grant.  No employee of the Company is permitted
to advise you regarding your participation in the Plan or your acquisition or
sale of the shares of Stock underlying the Performance Shares.  You are hereby
advised to consult with your own personal tax, legal and financial advisors
before taking any action related to the Plan.


17.          Change in Stock.  In the event of any change in the Stock, by
reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Stock, the number of Performance Shares subject to this Award Agreement shall be
equitably adjusted by the Committee.


18.          Nature of the Award.  In accepting the Award, you acknowledge,
understand and agree that:


(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and limited induration, and it may be modified, amended,
suspended or terminated by the Company, in its sole discretion, at any time;


(b)          the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted in the past;


(c)          all decisions with respect to future Awards or other grants, if
any, will be at the sole discretion of the Company, including, but not limited
to, the form and timing of the Award, the number of shares subject to the Award,
and the earning provisions applicable to the Award;
 
(d)           the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company or any Affiliate and shall not interfere with the
ability of the Company, your Employer or an Affiliate, as applicable, to
terminate your employment or service relationship;
 

--------------------------------------------------------------------------------

(e)          you are voluntarily participating in the Plan;


(f)          the Award and the shares of Stock subject to the Award are not
intended to replace any pension rights or compensation;


(g)          the Award, the shares of Stock subject to the Award and the value
of same, is an extraordinary item of compensation outside the scope of your
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(h)          the future value of the shares of Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;


(i)          unless otherwise determined by the Committee in its sole
discretion, a Termination of Service shall be effective from the date on which
active employment or service ends and shall not be extended by any statutory or
common law notice of termination period;


(j)          no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from a Termination of Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of the Award to which you
are otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, your Employer or any Affiliate, waive your ability, if any,
to bring any such claim, and release the Company, the Employer and all
Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;


(k)          unless otherwise provided herein, in the Plan or by the Company in
its discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and


(l)          neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Stock acquired upon settlement of the Award.


19.          Committee Authority; Recoupment.  It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
including the enforcement of any recoupment policy, all of which shall be
binding upon you and any claimant.  Any inconsistency between this Agreement and
the Plan shall be resolved in favor of the Plan.
 

--------------------------------------------------------------------------------

20.          Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company's
grant of the Performance Shares and your participation in the Plan.  The
collection, processing and transfer of personal data is necessary for the
Company’s administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your participation in the Plan.  As such, you
voluntarily acknowledge and consent (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein:


 (a)          The Company and your Employer hold certain personal information
about you, including (but not limited to) your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all entitlements to shares of Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan ("Data").  The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.  The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different).  Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought. 
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.


(b)          The Company and your Employer will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.


(c)          You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data,
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan, and (v)
withdraw your consent to the collection, processing or transfer of Data as
provided hereunder (in which case, your Performance Shares will become null and
void).  You may seek to exercise these rights by contacting your Human Resources
manager or the Company's Human Resources Department, who may direct the matter
to the applicable Company privacy official.


21.          Addendum to Agreement.  Notwithstanding any provision of this
Agreement to the contrary, the Performance Shares shall be subject to any
special terms and conditions for your country of residence (and country of
employment, if different) as set forth in the addendum to the Agreement,
attached hereto as Exhibit A (the “Addendum”).  Further, if you transfer your
residence and/or employment to another country reflected in the Addendum, the
special terms and conditions for such country will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable to comply with local laws, rules
and/or regulations or to facilitate the operation and administration of the
Performance Shares and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer). 
The Addendum shall constitute part of this Agreement.
 

--------------------------------------------------------------------------------

22.          Additional Requirements.  The Company reserves the right to impose
other requirements on the Performance Shares, any shares of Stock acquired
pursuant to the Performance Shares and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the Performance Shares and the Plan.  Such requirements may include (but are not
limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


23.          Amendment or Modification, Waiver.  Except as set forth in the
Plan, no provision of this Agreement may be amended or waived unless the
amendment or waiver is agreed to in writing, signed by you and by a duly
authorized officer of the Company. No waiver of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.


24.          Electronic Delivery.  The Company may, in its sole discretion,
deliver by electronic means any documents related to the Award or your future
participation in the Plan.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


25.          Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Illinois.  You and the Company
shall submit to the exclusive jurisdiction of, and venue in, the courts in
Illinois in any dispute relating to this Agreement without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.


26.          English Language.  If you are resident in a country where English
is not an official language, you acknowledge and agree that it is your express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, be drawn up
in English.  If you have received this Agreement, the Plan or any other
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.


27.          Conformity with Applicable Law.  If any provision of this Agreement
is determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


28.          Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon your death, acquire any rights hereunder.
 

--------------------------------------------------------------------------------

****
 
This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.
 
Please read the attached Exhibit A.  Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Award granted
hereunder.
 

--------------------------------------------------------------------------------

EXHIBIT A


ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT


In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein.  Pursuant to Section 21
of the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Performance Shares and the
Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer).  All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.


CHILE


Private Placement.  The following provision shall replace Section 13 of the
Agreement:


The grant of the Performance Shares hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.



a) The starting date of the offer will be the Grant Date, and this offer
conforms to general ruling no. 336 of the Chilean superintendence of securities
and insurance;

b) The offer deals with securities not registered in the registry of securities
or in the registry of foreign securities of the Chilean superintendence of
securities and insurance, and therefore such securities are not subject to its
oversight;

c) The issuer is not obligated to provide public information in Chile regarding
the foreign securities, since such securities are not registered with the
Chilean superintendence of securities and insurance; and

d) The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a) La fecha de inicio de la oferta será el de la fecha de otorgamiento y esta
oferta se acoge a la norma de carácter general n° 336 de la superintendencia de
valores y seguros chilena;

b) La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la superintendencia de valores y
seguros chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c) Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en chile información pública respecto de esos valores; y

d) Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

 
FRANCE


1.          Nature of Grant.  The Performance Shares are not granted under the
French specific regime provided by Articles L225-197-1 and seq. of the French
commercial code.
 
2.          Use of English Language.  You acknowledge that it is your express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.  Vous reconnaissez avoir expressément
exigé la rédaction en anglais de la présente Convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relatifs à, ou suite à, la présente Convention.
 

--------------------------------------------------------------------------------

HONG KONG


1.          Form of Payment.  Notwithstanding any provision in the Agreement or
Plan to the contrary, Performance Shares shall be settled only in Shares (and
not in cash).


2.          IMPORTANT NOTICE.  WARNING: The contents of the Agreement the
Addendum, the Plan, the Plan prospectus, the Plan administrative rules and all
other materials pertaining to the Performance Shares and/or the Plan have not
been reviewed by any regulatory authority in Hong Kong.  You are hereby advised
to exercise caution in relation to the offer thereunder.  If you have any doubts
about any of the contents of the aforesaid materials, you should obtain
independent professional advice.


3.          Wages.  The Performance Shares and shares of Stock subject to the
Performance Shares do not form part of your wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.


MEXICO


1.          Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of Performance Shares does not
constitute an employment relationship between you and the Company.  You have
been granted the Performance Shares as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you,
and the Company’s Affiliate in Mexico is your sole employer.  Based on the
foregoing, you expressly recognize that (a) the Plan and the benefits you may
derive from your participation in the Plan do not establish any rights between
you and the Company’s Affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s Affiliate in Mexico that employs you.


2.          Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Agreement and this Addendum.  As such, you acknowledge and
agree that the Company, in its sole discretion, may amend and/or discontinue
your participation in the Plan at any time and without any liability.  The
Award, the shares of Stock subject to the Award and the value of same is an
extraordinary item of compensation outside the scope of your employment
contract, if any, and is not part of your regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the Company’s Affiliate
in Mexico that employs you.
 

--------------------------------------------------------------------------------

MONACO


Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.


NETHERLANDS


Exclusion of Claim.  You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Performance Shares,
whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Performance Shares.  Upon the grant of Performance
Shares, you shall be deemed irrevocably to have waived any such entitlement.


ROMANIA


Voluntary Termination of Service.  For the sake of clarity, a voluntary
Termination of Service shall include the situation where your employment
contract is terminated by operation of law on the date you reach the standard
retirement age and have completed the minimum contribution record for receipt of
state retirement pension or the relevant authorities award you an
early-retirement pension of any type.


RUSSIA


1.          No Offering of Securities in Russia.  The grant of Performance
Shares is not intended to be an offering of securities within the territory of
the Russian Federation, and you acknowledge and agree that you will be unable to
make any subsequent sale of the shares of Stock acquired pursuant to the
Performance Shares in the Russian Federation.


2.          Cash Payments to a Russian Bank Account.  If you are a Russian
citizen, any sale proceeds resulting from the sale of shares of Stock acquired
upon settlement of the Performance Shares may be delivered only to a bank
account that you maintain with an authorized bank in Russia.


SPAIN


1.         Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights. This provision supplements the terms of the Agreement:


In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Performance Shares under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis.  Consequently, you understand that
the Performance Shares are granted on the assumption and condition that the
Performance Shares and the shares of Stock acquired upon settlement of the
Performance Shares shall not become a part of any employment contract (either
with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.
 

--------------------------------------------------------------------------------

Further, you understand and agree that the earning of the Performance Shares is
expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Performance Shares may be forfeited
effective on the date of your Termination of Service (unless otherwise
specifically provided in Section 4, 5 or 6 of the Agreement).  This will be the
case, for example, even if (a) you are considered to be unfairly dismissed
without good cause; (b) you are dismissed for disciplinary or objective reasons
or due to a collective dismissal; (c) you terminate service due to a change of
work location, duties or any other employment or contractual condition, (d) you
terminate service due to a unilateral breach of contract by the Company or an
Affiliate.  Consequently, upon a Termination of Service for any of the above
reasons, you may automatically lose any rights to Performance Shares as of the
date of your Termination of Service, as described in the Plan and Agreement.


You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.


2.         Termination for Cause.  “Cause” shall be defined as indicated in
Section 7 of the Agreement, irrespective of whether the termination is or is not
considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.


UNITED KINGDOM


1.         Responsibility for Taxes; Tax Withholding.  The following provision
supplements Section 9 of the Agreement:


If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date. 
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 9 of the Agreement.  Notwithstanding the
foregoing, if you are a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability.  In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions (“NICs”) will be payable.  You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit.


2.         Exclusion of Claim.  You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the
Performance Shares, whether or not as a result of your Termination of Service
(whether such termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Performance Shares.  Upon the grant of
Performance Shares, you shall be deemed irrevocably to have waived any such
entitlement.
 
***                    ***                    ***                    ***       
            ***
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Performance Share Award Agreement to which this Addendum is attached as
Exhibit A, and I agree to the terms and conditions expressed in this Addendum.
 
 

--------------------------------------------------------------------------------